Citation Nr: 1023128	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-42 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife and daughter


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1951 to November 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the Veteran's claims file 
was subsequently transferred to the Los Angeles, California, 
RO.

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the Veteran's current hearing loss is 
due to any incident or event in active military service; and 
against a finding that sensorineural hearing loss, as an 
organic disease of the nervous system, was manifested to a 
compensable degree either during or within one year after 
separation from active service.

2.  The competent and probative evidence preponderates 
against a finding that the Veteran's current tinnitus is due 
to any incident or event in active military service; and 
against a finding that tinnitus, as an organic disease of the 
nervous system, was manifested to a compensable degree either 
during or within one year after separation from active 
service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, nor, as discussed below, has the Board identified 
any.

In April 2005, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A May 2010 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the April 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior to the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the September 2005 rating decision, October 2006 
SOC, and March 2007, April 2008, and September 2009 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  In addition, the Veteran has demonstrated 
through his testimony at the Board hearing and submission of 
statements and additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  
Finally, the claim was readjudicated in the April 2006 SOC 
after proper notice was sent.  Moreover, the benefit being 
sought is not being granted in this case, so the Board will 
not reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Additionally, the Veteran has demonstrated 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Bakersfield VA Community Based Outpatient Clinic (CBOC), and 
private treatment records.  In addition, the Veteran was 
afforded a VA examination in February 2007. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends his current hearing loss and tinnitus 
are due to noise exposure during active service in the Navy.  
He served primarily on the U.S.S. Virgo, an attack cargo 
ship.  He has stated that the ship's main gun, which fired 
projectiles 5 inches in diameter, was fired between once a 
week and once a month while he was standing approximately 15 
feet away.  

The Veteran testified at the January 2010 Board hearing that 
his military occupational specialty (MOS) was damage control, 
which is the equivalent of being a fireman.    

The Board acknowledges, for the purpose of the present 
decision, that exposure to loud noise may have occurred 
during the Veteran's active service.  Indeed, such exposure 
is deemed to be consistent with the circumstances of his 
service on a Navy warship.  See 38 U.S.C.A. § 1154(a).  
However, while some noise exposure is conceded, this alone 
cannot serve as a basis for a grant of service connection.  
Rather, the evidence must show that the Veteran has current 
hearing loss, consistent with VA regulations, and/or 
tinnitus, which are a result of such in-service exposure.  
The Board will analyze the evidence below.

The Veteran's January 1951 enlistment examination report is 
negative for any manifestation of hearing loss or tinnitus, 
as is the October 1952 examination report upon his release 
from active duty.  Whispered and spoken-voice testing 
conducted at both examinations showed hearing acuity at a 
level of 15 out of 15.  

Following separation from service, the Veteran worked for a 
chemical laboratory for five years, and then began working at 
a fire department in 1958, where he continued working for 21 
years.  He testified at the Board hearing that his work as a 
fireman involved noise exposure, and that no hearing 
protection was worn while he was employed at the fire 
department.  

The Veteran first sought treatment for hearing loss in 1996.  
An April 2007 letter from R.C. of Hearing Aids Today states 
that his office began fitting the Veteran for hearing aids in 
July 1996, and that tests showed bilateral nerve damage in 
all frequency ranges.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In his 2007 letter, R.C. stated that the Veteran's 
hearing loss was as likely as not the result of acoustic 
trauma suffered in the military.  R.C. had previously 
proffered this opinion in a February 2005 letter which 
attributed both hearing loss and tinnitus to military noise 
exposure.  

The Veteran requested new hearing aids at the Bakersfield 
CBOC in January 2002, bringing a copy of his 1996 audiogram.  
It was noted that the hearing aids the Veteran was currently 
using had been self-purchased in 1996.  

In February 2007, the Veteran was afforded a VA examination.  
He said he had first noticed hearing loss and tinnitus in 
February 1948, and that, following his Navy service, noise 
exposure was a daily occurrence at the fire department and 
hearing protection was not used.  An audiogram revealed 
puretone thresholds of 25, 45, 75, 75, and 90 decibels in the 
right ear, and 30, 50, 75, 70 and 75 decibels in the left ear 
at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Word 
recognition was 64 percent in the right ear and 52 percent in 
the left ear.  The examiner assessed moderate to severe mid-
to-high frequency neurosensory hearing loss bilaterally.  
Additionally, the Veteran reported continuous tinnitus in 
both ears.  In light of his long career at the fire 
department with daily noise exposure, the examiner opined 
that his bilateral hearing loss and tinnitus were less likely 
than not related to noise exposure during military service.  
The examiner further stated that the Veteran's hearing loss 
and tinnitus were mainly secondary to non-service-related 
noise exposure.  
 
The claims file also contains an audiogram report from August 
2008 signed by D.E.A., an audiologist.  D.E.A. wrote at the 
bottom of the report that the Veteran's hearing loss and 
tinnitus were as likely as not due to military noise 
exposure.  

At the January 2010 Board hearing, the Veteran testified that 
he noticed hearing loss and tinnitus after separation from 
service but before he began working at the fire department in 
1958.  His wife testified that she had met the Veteran in 
1954, before he went to work at the fire department, and 
noticed that he had difficulty hearing things she said at 
times; she would spell things out for him sometimes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bilateral hearing loss.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of sensorineural 
hearing loss or tinnitus as organic diseases of the nervous 
system, either during service or within the Veteran's first 
post-service year.  Thus, because the evidence fails to 
establish any clinical manifestations of hearing loss or 
tinnitus within the applicable time period, the criteria for 
presumptive service connection on the basis of the chronic 
disease provisions of law are not satisfied.  

Moreover, the weight of the competent evidence preponderates 
against the finding of a connection between the current 
hearing loss and tinnitus and the Veteran's active naval 
service.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board has considered the favorable opinions of R.C. and 
D.E.A., but finds the opinion of the November 2007 VA 
examiner to be more probative.  The February 2005 and April 
2007 letters from R.C. do not provide any credentials, and 
thus do not establish R.C.'s competency to provide a medical 
nexus opinion.  Moreover, the letters of R.C. and the August 
2008 audiogram signed by D.E.A. do not indicate that they had 
access to the Veteran's claims file or knew of his military 
and post-military occupational history.  Moreover, neither of 
them provided any basis or cogent rationale for the opinion 
rendered.  By contrast, the November 2007 VA examination 
report shows that the examiner knew of the Veteran's 
occupational and noise exposure history and provided a 
rationale for the examiner's opinion.  For these reasons, the 
Board finds the opinion of the VA examiner to be more 
probative than that of R.C. and D.E.A.

Next, continuity of the disorder has not been established by 
the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current hearing loss, 
ringing in his ears, and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's hearing loss and tinnitus 
are found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  The Veteran's 
service records show no evidence of hearing loss or tinnitus 
in active service.  Following service, there was no 
documentation of complaints or treatment for hearing loss or 
tinnitus until 1996, over 50 years after his separation from 
service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for over five decades following his military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Moreover, as discussed above, 
the weight of the competent medical evidence is against a 
finding that either the Veteran's hearing loss or his 
tinnitus is related to his military service.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

In this case, the weight of the competent evidence is against 
a grant of service connection.  Thus, the preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


